DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
 Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. 
Applicant argues that the added limitation of the app being activated by a single click of the arrival icon introduces additional structure into the claim. This is not just function but actual structure of an app in the memory associated with the arrival icon that is triggered by the arrival icon which causes the computer to send the text, and is not taught or suggested by the applied art of record.
Applicant’s arguments regarding a single-click with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner has supplied at least one reference with the particular feature being claimed.  In addition the Applicant is invited to carefully review the additional references cited on the PTO 892 in the same field of endeavor that suggest the amended feature. In other words, the Applicant will find that the amended feature is very common among emergency Application. For Example, one of ordinary skill in the art would obviously desire to report an emergency as quickly as possible versus using multiple steps delaying precious moments in a potential life threatening situation. Even prior art that discuss avoiding single -click reporting do so  to prevent accidentally causing a false alarm because it is recognized that swift reporting leads to swift action and this is something that should be handled with care.
Applicant argues that Peh does not teach an arrival button whatsoever, let alone in any wrong order. Peh had no intention of even thinking about an arrival button. Everything about his patent is strictly focused on an application for emergencies. He mentions the word emergency 336 times and never once uses the word arrival or any suggestion regarding the arrival button.
However, the Examiner respectfully disagree, The claim is met based on the context and plain meaning of “Arrival” Icon. As noted in the previous arguments the claim is met by at least the equivalency thereof.  It is unclear if this argument is meant to claim the title “ arrival” icon and circumvent the function of the arrival icon.  Perhaps it would be helpful if the Applicant could further explain the differentiating functions of the claim language (e.g., an arrival icon ) with respect the plain language of the claim when held against the prior art.
Applicant argues  Peh describes contacting one or more contacts sequentially, where Claim 1, as amended, has the limitation that the text is transmitted “simultancously” with “‘a single click”.
4.	Applicant’s arguments regarding a single-click with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues in regard to Maxwell, it is cited for allegedly teaching broadcasting a signal simultaneously and does teach or suggest anything about a single click. It is respectfully submitted Maxwell adds nothing in relevant part to Peh to arrive at Claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peh et al. US Patent Pub. No.: 2014/0273912, hereinafter, ‘Peh’ in view of Maxwell US Patent No.: 9,225,753 B1 and further in view of Ben- Porath US Patent Pub. No.: 2015/0281930 A1.
	Consider Claims 1 and 8, Peh teaches a communication apparatus comprising: a computer (e.g., see at least figure 3); a transmitter for transmitting wireless signals in communication with the computer(e.g., see at least figure 3); a memory, the memory having an app (this is met by at least 0026) in communication with the computer(e.g., see at least figure 3); a global positioning system (GPS) or location tracking system for determining the apparatus' location(e.g., see at least figure 3); a display in communication with the computer(e.g., see at least figure 3); and an operational screen that appears on the display as a screen after the apparatus is turned on or woken up or only after the computer is asleep or not when the computer receives an incoming call or an incoming text or an alarm goes off in the apparatus (i.e., touchscreen )(e.g., see at least figure 3- 0017), the operational screen is the screen through which the computer can be activated and performed by the computer after the apparatus is turned on or woken up or only after the computer is asleep or not when the computer receives an incoming call or an incoming text or an alarm goes off in the apparatus(i.e., touchscreen )(e.g., see at least figure 3- 0017), the operational screen having an arrival icon which when selected causes the app to the computer to send with the transmitter a text stored in the memory to at least one remote contact stored in the memory along with location information from the GPS where the apparatus is currently located, the text indicates that the user has arrived at a destination (i.e., customizable icon with customizable emergency features including txt msg, customizable numbers and position information as outlined based on the context of at least the abstract, figure 2 and figure 5 –contacts of course can be customized to include doctors, hospitals, family, co-workers etc).
 	However, Peh does not teach the act of simultaneously sending.
 	Maxwell US Patent No.: 9,225,753 B1  col. 22 lines 33-36 teaches and suggests “…processors 40 may be configured to transmit a broadcast-type message to multiple emergency contacts (e.g., all or a preselected group of contacts) at one time. By sending the emergency message to multiple emergency contacts simultaneously, the emergency user may have a higher probability of receiving a return message from at least one of the emergency contacts”.
 	Therefore, it would have been obvious to a person of ordinary skill in the art to send the messages simultaneously to increase the probability of receiving a return message from at least one of the emergency contacts as suggested by Maxwell.
 	Peh as modified by Maxwell does not explicitly recite, based on the Examiner’s current review, a single-click feature.  
 	In analogous art, Ben- Porath teaches The mobile application enables using the handset as a location based emergency button—by a single click the application may activate functionalities to deter a potential attacker. Additionally, the mobile application connects the user by one single click to an emergency call center. According to different set of rules, the mobile application may send (for example via email or SMS) different messages to the emergency call center to describe the user's current emergency status. The mobile application also allows the user, while in a move, to activate “check in” status (called RuOK Alert status), by which the emergency center may get a notice of emergency status, even if the user was unable to click to contact the emergency call center.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try a single-click feature for the purpose of emergency services.
 	Consider Claims 2, Peh teaches wherein the operational screen includes a medical icon which, when selected, causes the computer to send a medical text with medical information stored in the memory to at least one medical contact stored in the memory along with the location information(i.e., customizable icon with customizable emergency features including txt msg, customizable numbers and position information as outlined based on the context of at least the abstract, figure 2 and figure 5 –contacts of course can be customized to include doctors, hospitals, family, co-workers etc).
 	Consider Claims 3, Peh teaches wherein the operational screen includes a custom icon which, when selected, causes the computer to send a customized text of customized information stored in the memory to at least one remote customized contact stored in the memory with the location information(i.e., customizable icon with customizable emergency features including txt msg, customizable numbers and position information as outlined based on the context of at least the abstract, figure 2 and figure 5 –contacts of course can be customized to include doctors, hospitals, family, co-workers etc.).
 	Consider Claims 4, Peh teaches wherein the custom icon is an alert icon, which when activated, causes the computer to send a text that alerts at least one remote customized contact of an alert(i.e., customizable icon with customizable emergency features including txt msg, customizable numbers and position information as outlined based on the context of at least the abstract, figure 2 and figure 5 –contacts of course can be customized to include doctors, hospitals, family, co-workers etc.).
 	Consider Claims 5, Peh teaches wherein the memory has a medical dialog box in which a text that is to be transmitted when the medical icon is activated is entered and a phone number to which the text in the medical dialog box is to be sent is entered(i.e., customizable icon with customizable emergency features including txt msg, customizable numbers and position information as outlined based on the context of at least the abstract, figure 2 and figure 5 –contacts of course can be customized to include doctors, hospitals, family, co-workers etc.).
 	Consider Claims 6, Peh teaches wherein the memory has a custom dialog box in which a text that is to be transmitted when the custom icon is activated is entered and a phone number to which the text in the alert dialog box is to be sent is entered(i.e., customizable icon with customizable emergency features including txt msg, customizable numbers and position information as outlined based on the context of at least the abstract, figure 2 and figure 5 –contacts of course can be customized to include doctors, hospitals, family, co-workers etc.).
 	Consider Claims 7, Peh teaches wherein the computer sends the text regarding arrival to multiple contacts at once stored in the memory along with the location information(i.e., customizable icon with customizable emergency features including txt msg, customizable numbers and position information as outlined based on the context of at least the abstract, figure 2 and figure 5 –contacts of course can be customized to include doctors, hospitals, family, co-workers etc.).
 	Consider Claims 9, Peh teaches the claimed invention including the step of activating an information icon on the display so a series of dialog boxes appear on the display(i.e., customizable icon with customizable emergency features including txt msg, customizable numbers and position information as outlined based on the context of at least the abstract, figure 2 and figure 5 –contacts of course can be customized to include doctors, hospitals, family, co-workers etc.).
 	Consider Claims 10, Peh teaches the claimed invention including the step of updating on a remote server information in at least one of the dialog boxes(i.e., customizable icon with customizable emergency features including txt msg, customizable numbers and position information as outlined based on the context of at least the abstract, figure 2 and figure 5 –contacts of course can be customized to include doctors, hospitals, family, co-workers etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646